Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to filed RCE and AMENDMENTS/REMARKS 
Applicant's amendments/remarks have been entered. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2020 has been entered.
 Independent claims 1, 5-7, 9, and 11 have been amended.
Claims 1-11 pending.
Outstanding 35 USC 112 (B) rejection has been withdrawn based on remarks/amendments.
Examiner refers to the action below.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as 
Authorization for this examiner’s amendment was given in MPEP 606 and 606.01.
Said amendment is necessitated to bring the title of the invention in condition for allowance, as the title of the invention being not descriptive of the claimed invention is amended per MPEP 606 and 606.01. 

The title for the application has been changed to – INFORMATION PROCESSING SYSTEM, INFORMATION PROCESSING APPARATUS, AND SERVER COMPRISING: PROCESSING CIRCUITRY CONFIGURED TO: STORE, IN A MEMORY OF THE SERVER, A PRINT JOB RECEIVED FROM AN INFORMATION PROCESSING APPARATUS THAT CREATES AND STORES THE PRINT JOB LOCALLY SO THAT THE PRINT JOB IS STORED BOTH IN THE MEMORY OF THE SERVER AND IN THE INFORMATION PROCESSING APPARATUS AT A SAME TIME.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1-11 are found to be allowable over the prior of records, including over those currently cited on the PTOL-892 from the updated search, as the Examiner found neither prior arts cited in its entirety, nor found any motivation to combine any of said prior arts which teaches an information processing system which comprises a server that is connected to the information processing apparatus through a network.  The information processing apparatus has a first processing circuitry that generates a print job, stores the print job, and transmit the print job to the server. The server has the second processing circuitry configured to store the print job received from the information processing apparatus. A printing apparatus acquires a print job stored by the second processing circuitry, as illustrated in the currently amended independent claims 1, 9, and 11.

       The prior arts of records, namely Takigawa in view of Masuda (all previously cited), in the final rejection also do not appear to teach said information processing system which comprises a server that is connected to the information processing apparatus through a network.  The information processing apparatus has a first 

     Furthermore, claims 1-11 are found to be allowable for the reasons stated in applicant remarks/arguments corresponding to pages 7-11 of the response filed on 12/16/2020.

Conclusion
      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384.  The examiner can normally be reached on 9 AM- 5 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674
1/12/2021